DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed August 17, 2022,  have been fully considered and are persuasive. The 35 U.S.C 102(a)(1) as being anticipated by Kim et al. has been withdrawn. A new rejection is entered and prosecution is re-opened.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohshiba et al. (US 20150280193).
Regarding claim 1, Ohshiba  discloses a  unit module 11 including  one or more energy storage devices  housed in an outer covering 14 (case)  [0058]. The unit module 11 includes the outer covering 14 constituted of an outer covering body 100, an inner lid 500 and a lid member 800,  reading on the claimed case and a plurality of energy storage devices 200 [0063]. The energy storage devices are each provided with a safety valve 221 on an upper surface. Each energy storage device 200 discharges a gas toward an upper side through the safety valve 221 when an internal pressure of the energy storage device 200 is elevated [0070].  
Ohshiba  further discloses a heat insulation member 400 [0074], the heat  insulation member 400 is arranged between the inner lid 500 and the flow path forming portion 300 (portion 300 is formed of resin-[0127]heat insulating material), and is arranged at the position which faces the safety valve 221 [0074]. Ohshiba further discloses in figure 3 the heat insulation member 400 is provided between the discharge valve (valve 221) and inner lid 500 (a part of the case), the heat insulation member 400 is arranged to overlap with the valve 221 when the battery and the heat insulation member 400 are planarly viewed from a direction normal to a first surface of the battery provided with the valve 221. See figure 3,  the heat insulation member 400  is attached to a second surface of the case  inner lid 500 ( part of the case)  by a heat insulating material  (300) interposed  between the plate member (heat insulation member 400) and the second surface of the case that houses the battery, wherein the second surface faces the first surface of the battery.  
Regarding claim 2, Ohshiba discloses all of the limitations  as set forth above in claim 1. Ohshiba further discloses the unit module 11 includes a plurality of energy storage devices 200 [0063]. See figure 3 where the plurality of batteries are stacked such that each of the plurality of batteries is provided with the discharge valve (valve 221) on the first surface of the battery stack, and the plate member (heat insulation member 400)  extends in a stacking direction of the plurality of batteries and is continuously formed with respect to the discharge valve (valve 221) of each of the plurality of batteries. 

    PNG
    media_image1.png
    861
    605
    media_image1.png
    Greyscale

Ohshiba et al. figure 3 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193),  as applied to claims 1 and 2 above, and  further in view of  Tononishi et al. (US 20160036022, provided on IDS 02/28/2022). 
Regarding claims 4 and 5, Ohshiba discloses all of the limitations  as set forth above in claims 1 and 2. Ohshiba further discloses the outer covering 14 includes the outer covering body 100, reading on the claimed  lower case, the inner lid 500 and the lid member 800 , reading on the claimed upper case [0065]. See figure 3, the battery is disposed in the outer covering body 100  (lower case)  and the heat insulation member 400  is provided between the valve 221  (discharge valve) and the inner lid 500 and lid member 800 (upper case).  
Ohshiba does not disclose  the upper case is made of resin, however it is well known in the art that resin is a suitable material for casings.  Tononishi discloses  power source pack   including a  housing constituted of an open boxed shaped container body  and a lid portion which are made of a  resin [0032]. Tononishi further discloses such resin has an  insulating property, heat resistant property  and corrosion resistance against an electrolyte solution [0040]. It would have been obvious to one having ordinary skill in the art to use resin as the material for the  inner lid 500 and the lid member 800, reading on the claimed upper case of Ohshiba, in order to have a battery casing having excellent heat resistance and insulating properties. (Claims 4 and 5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722                     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722